 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          EVE PRODUCTIONS, LLC,                            CASE NO. C21-251 MJP

11                                 Plaintiff,                ORDER GRANTING PLAINTIFF’S
                                                             SECOND EX PARTE MOTION FOR
12                  v.                                       EARLY DISCOVERY PRIOR TO
                                                             RULE 26(F) CONFERENCE AND
13          DOE aka fbkf@sroff.com,                          EXTENSION OF DEADLINE TO
                                                             SERVE
14                                 Defendant.

15
            THIS MATTER comes before the Court upon Plaintiff’s Second Ex Parte Motion for
16
     Early Discovery Prior to a Rule 26(f) Conference and Motion to Extend the Deadline to Serve.
17
     (Dkt. No. 9.) Having reviewed the relevant papers, the Court GRANTS the motions and
18
     ORDERS as follows:
19
            1. Plaintiff has established good cause to serve third-party subpoenas before the Rule
20
     26(f) Conference on William Holt, Meredith Management, and any intermediary parent
21
     companies to ascertain the identity of Defendant Doe aka fbkf@sroff.com. See Crowley v.
22
     Bannister, 734 F.3d 967, 978 (9th Cir. 2013) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th
23

24

     ORDER GRANTING PLAINTIFF’S SECOND EX PARTE MOTION FOR EARLY DISCOVERY PRIOR TO
     RULE 26(F) CONFERENCE AND EXTENSION OF DEADLINE TO SERVE - 1
 1   Cir. 1980)); cf. Crim. Prods., Inc. v. Does 1-8, No. C17-102-RAJ, 2017 WL 9478825, at *1

 2   (W.D. Wash. Feb. 7, 2017).

 3          2. Plaintiff has also established good cause for it to extend the deadline to serve

 4   Defendant by 60 days to July 26, 2021. See F.R.C.P. Rules 4(m) & 6(b);

 5          3. Plaintiff may serve Meredith Management and any intermediary parent companies

 6   with a Rule 45 subpoena commanding them to provide Plaintiff with the true name, physical

 7   address, email address, payment records, and account records of the renter to whom William

 8   Holt’s property was rented to on September 22, 2020;

 9          4. Plaintiff may serve William Holt, the owner of the IP address 68.186.24.19, with a

10   Rule 45 subpoena commanding him to provide Plaintiff with IP login records stored in the router

11   utilized at the rental property during the September 22, 2020 rental;

12          5. Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any

13   rental management providers that are identified in response to a subpoena;

14          6. Plaintiff shall attach to any such subpoena a copy of this Order;

15          7. Plaintiff may only use the information disclosed in response to a Rule 45 subpoena for

16   the purpose of protecting and enforcing Plaintiff’s rights as set forth in its Complaint.

17          The clerk is ordered to provide copies of this order to all counsel.

18          Dated May 19, 2021.

19                                                         A
                                                           Marsha J. Pechman
20
                                                           United States District Judge
21

22

23

24

     ORDER GRANTING PLAINTIFF’S SECOND EX PARTE MOTION FOR EARLY DISCOVERY PRIOR TO
     RULE 26(F) CONFERENCE AND EXTENSION OF DEADLINE TO SERVE - 2
